Title: To John Adams from John Quincy Adams, 20 August 1811
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
St: Petersburg 20. August 1811.

Part of the enclosed press-copy of my last Letter to you, is so faint, that unless you should have received the original, before it comes to hand, I am afraid you will be obliged to call for the assistance of younger eyes to make it out. Since it was written I have had the pleasure of receiving letters from my brother, and my wife has had one from my mother, but none from you—I remain however yet in arrears of correspondence with you, having already received your number 10. since the Commencement of the present year.
My wife was brought-to-bed the twelfth day of this month at seven O’Clock in the Evening—As the Ladies seem to have a prescriptive right to the first intelligence of Events of this Nature, I wrote the account of this, to her mother and to mine the same day on which it happened—She has not on this occasion, altogether escaped those consequences of Confinement which have in former cases of the same kind been so afflictive to herself, and so alarming to me—She was unable to leave her bed an hour, untill the sixth day—But she is now recovering slowly, and will I hope in the course of the month be restored at least to a state of health as good as she has ever been used to enjoy. She is delighted with having this time a daughter, and the child is as healthy and lively as we could wish.
This Circumstance, which has occurr’d precisely at the time, when according to the ordinary progress of things we expected it, has settled my determination to pass here the ensuing Winter—I have been waiting for it with more than usual anxiety, not only because the news of the calamity in her family, had come to her in a very sudden manner, and at a most critical period, but because it was in a manner indispensable to my own justification for the line of conduct which I have pursued in declining the public appointment to which I had been called at home—It would have been impossible to have embarked since the opening of the Navigation this Season, with a thought of reaching the United-States before this time; and assuredly no vessel which has sailed this year from hence has yet arrived in America—Independent of the inevitable dangers of the voyage to a woman in this condition, that of a labour and child-birth at Sea, to a person with my wife’s Constitution was an idea utterly insupportable—I am persuaded you will not think I ought to have incurred this risk.—My only doubt is, whether you may not entertain an opinion, that now, I might still embark before the closing of the Navigation, and that I ought to have availed myself of this possibility—But should the getting up, be as rapid and as prosperous as our most sanguine hopes can anticipate, it would yet be impossible for us to embark at Cronstadt before the month of October—If it were merely a voyage from England or France to the United States at that Season I would undertake it; but to begin a voyage through the Gulph of Finland, the Baltic and the North-Sea, precisely at the time when men of War, are compelled to abandon them, and then to come upon the American Coast in December or January at best, with an infant of two months old, and a nursing-mother, not made like Ann of Cleves, is what nothing but the stake of a great public interest would warrant, and what I shall not now attempt.
As I declined the seat upon the Bench, upon the foresight of this State of things, I conclude that another judge will be appointed during the next Session of the United States Senate—The place here will remain to be disposed of at the pleasure of the President—I forsee no insuperable impediment to my return home the next Summer, if he deems my recall to be still expedient—If at any time I could have harboured an Ambition or desire to go elsewhere, the state of affairs in the only places where I could be transferred is sufficient to damp a fiercer flame than I ever felt—Among the good-natured friends that I have both in Europe and America, who speculate and foretell upon persons and appointments, there have been enough to give me notice of destinations, which might have been assigned to me—I assure you in the sincerity of my heart, that I have never had an intimation of these possibilities, without serious concern, lest they should prove true, and that I have felt a real satisfaction at finding the lot cast upon others, which it was supposed by many hoped by a few, and feared perhaps by more than either might fall to me—In justice to my own feelings I ought to tell you, to whom my whole soul is as open as to itself that I never will shrink from any Post, which the Constitutional organ of my Country shall assign to me, for any difficulty or danger with which it may be beset—But I may be allowed to feel a satisfaction when I see myself pass’d by, in the assignment of a place where I know there is nothing but difficulty and danger to be expected—You have in some of your letters suggested the idea, that the motives of some of those whose suffrages concurred to the appointment last offered me, were neither pure nor friendly to me—Of those which actuated the President I am as sure, as if they were in my own heart—I know they were both honest and kind to me—Among the Senators there were certainly two, whom no personal regard for me would have withheld from recording their votes against me, and who not having done it, must have been actuated by motives of a different kind—If it were in my nature to suspect dishonest intentions in conduct apparently fair, my own interest in this case would lead me to more favourable conclusions—It is more honourable to myself as well as to the voters to believe that they gave their assent to the nomination from the conviction that I was well qualified for the Office, than to imagine that they foresaw it would be a place  where I should be stowed away from public view, or unavoidably forfeit any popularity which I might possess—Those at least are motives which no one will acknowledge, and considering the unanimity of the vote in Senate, as a testimony of confidence in my integrity from political opponents as well as friends, it has been the most gratifying occurrence of my life—The office itself, of a Judge, nothing could ever reconcile to my own inclinations; but with this testimony in my favour, I can retire to private life, not with a prouder consciousness of my own uprightness than when I was turned out of the Senate by my Constituents, the Massachusetts Legislature, but at last with a dismissal, less offensive in form, and more agreeable in substance.
My good friend, Quincy, whom notwithstanding his great and manifold political errors, I still adhere to in heart as a friend, made last Winter an eloquent, satirical and witty speech upon the ungovernable passion of Americans for place—He seems to assume it as the basis of his whole discourse, that the desire for public office is a Crime—and with a very magnanimous patriotism, he pours forth his indignation and contempt without respect of persons both upon friend and foe, guilty of soliciting themselves or of having relations in Congress who solicit for them the distinctions and the profits which may be derived from the public service—Mr Quincy is not the first whom I have heard talk as if the consummation of human virtue consisted in the aversion or disdain to hold any public Office—Longe alia mihi est mens—It is my opinion that the wish even for the honours and emoluments of public office, is not in itself a culpable sentiment—that there is nothing disgraceful or despicable in avowing it, nor yet in seeking its gratification by fair and ingenerous means still less can I find it in my heart to despise the member of Congress, who by the same means endeavours to procure these advantages to his father, son or brother, if deserving of them, nor the father, son, or brother, who by the honest influence of such a member of Congress, should obtain them—In all this I see nothing despicable, and nothing dangerous, but the excess to which in common with other  human passions it is liable—I have too good an opinion of the social affections of Quincy himself, not to believe that when his son Josiah shall have grown to manhood, his father would without reluctance see him proscribed from all public service, an outcast from all the favours of his Country, because he the father might still be serving that Country as a member of Congress.
But although there is nothing dishonourable or unjust in the pursuit of public office, I always have considered and yet consider it as a passion which requires great moderation, self-management and controul—I never solicited any public office whatsoever, for myself, nor that I recollect for any of my relations—My own maxim has been to wait until called by the voice of my Country, and to repair without hesitation to the Post assigned me by that. I have in several instances indeed interfered to prevent the call, and in the single case have answered it by denial—But I have never withstood it, but from solid and cogent reasons, nor if my present Station should be the last to which I may ever be destined shall it be from any fastidious delicacy of mine, to reject any office for which I may be thought and may think myself suitably qualified—
After the multitude of high, honourable and profitable trusts which have been committed to me by my Country, I should indeed deserve the reproach of unbridled Ambition and of base ingratitude, could I not with cheerful heart, retire for the remainder of my days to private life, and see her henceforth distribute to others of her children, those favours of which she has hitherto been so lavish to me—And surely there never could be a time where for the peace and tranquility of my own life or for the future prospects of my children, I could withdraw from the responsibilities of the approaching Events, with more comfort and satisfaction.
I intend to send this letter by the vessel bearing your name, whose arrival here I announced to you in a former letter—I mentioned her as the fortieth American which had this year reached Cronstadt. She has been followed by so many others that the number now amounts to one hundred and twenty-nine—But how many of them will be permitted to get home is problematical—I shall write as long as any are allowed to pass.
Mr. Everett has left us, and is travelling for pleasure and improvement in Sweden, Dr: Gray goes in a fortnight or three weeks to pass the Winter in Holland and France—Our family will be reduced in numbers, and lose some of its agrémens—But then there is to enliven it the presence of an additional young Lady upon whom I ask your blessing. Being ever dutifully your’s.
A.